Title: On Protection of Towns from Fire, 4 February 1735
From: Franklin, Benjamin
To: 


Mr. Franklin,
Being old and lame of my Hands, and thereby uncapable of assisting my Fellow Citizens, when their Houses are on Fire; I must beg them to take in good Part the following Hints on the Subject of Fires.
In the first Place, as an Ounce of Prevention is worth a Pound of Cure, I would advise ’em to take Care how they suffer living Brands-ends, or Coals in a full Shovel, to be carried out of one Room into another, or up or down Stairs, unless in a Warmingpan shut; for Scraps of Fire may fall into Chinks, and make no Appearance till Midnight; when your Stairs being in Flames, you may be forced, (as I once was) to leap out of your Windows, and hazard your Necks to avoid being over-roasted.
And now we talk of Prevention, where would be the Damage, if, to the Act for preventing Fires, by regulating Bakehouses and Coopers Shops, a Clause were added to regulate all other Houses in the particulars of too shallow Hearths, and the detestable Practice of putting wooden Mouldings on each side the Fire Place, which being commonly of Heart-of-Pine and full of Turpentine, stand ready to flame as soon as a Coal or a small Brand shall roul [roll] against them.
Once more; if Chimneys were more frequently and more carefully clean’d, some Fires might thereby be prevented. I have known foul Chimneys burn most furiously a few Days after they were swept: People in Confidence that they are clean, making large Fires. Every Body among us is allow’d to sweep Chimneys, that please to undertake that Business; and if a Chimney fires thro’ fault of the Sweeper, the Owner pays the Fine, and the Sweeper goes free. This Thing is not right. Those who undertake Sweeping of Chimneys, and employ Servants for that Purpose, ought to be licensed by the Mayor; and if any Chimney fires and flames out 15 Days after Sweeping, the Fine should be paid by the Sweeper; for it is his Fault.
We have at present got Engines enough in the Town, but I question, whether in many Parts of the Town, Water enough can be had to keep them going for half an Hour together. It seems to me some Publick Pumps are wanting; but that I submit to better Judgments.
As to our Conduct in the Affair of Extinguishing Fires, tho’ we do not want Hands or Good-will, yet we seem to want Order and Method, and therefore I believe I cannot do better than to offer for our Imitation, the Example of a City in a Neighbouring Province. There is, as I am well inform’d, a Club or Society of active Men belonging to each Fire Engine; whose Business is to attend all Fires with it whenever they happen; and to work it once a Quarter, and see it kept in order: Some of these are to handle the Firehooks, and others the Axes, which are always kept with the Engine; and for this Service they are consider’d in an Abatement or Exemption in the Taxes. In Time of Fire, they are commanded by Officers appointed by Law, called Firewards, who are distinguish’d by a Red Staff of five Feet long, headed with a Brass Flame of 6 Inches; And being Men of Prudence and Authority, they direct the opening and stripping of Roofs by the Ax-Men, the pulling down burning Timbers by the Hookmen, and the playing of the Engines, and command the making of Lanes, &c. and they are impowered to require Assistance for the Removing of Goods out of Houses on fire or in Danger of Fire, and to appoint Guards for securing such Goods; and Disobedience, to these Officers in any, at such Times, is punished by a Fine of 40s. or Ten Days Imprisonment. These Officers, with the Men belonging to the Engine, at their Quarterly Meetings, discourse of Fires, of the Faults committed at some, the good Management in some Cases at others, and thus communicating their Thoughts and Experience they grow wise in the Thing, and know how to command and to execute in the best manner upon every Emergency. Since the Establishment of this Regulation, it seems there has been no extraordinary Fire in that Place; and I wish there never may be any here. But they suffer’d before they made such a Regulation, and so must we; for Englishmen feel but cannot see; as the Italian says of us. And it has pleased God, that in the Fires we have hitherto had, all the bad Circumstances have never happened together, such as dry Season, high Wind, narrow Street, and little or low Water: which perhaps tends to makes us secure in our own Minds; but if a Fire with those Circumstances, which God forbid, should happen, we should afterwards be careful enough.
Let me say one thing more, and I will be silent. I could wish, that either Tiles would come in use for a Covering to Buildings; or else that those who build, would make their Roofs more safe to walk upon, by carrying the Wall above the Eves, in the Manner of the new Buildings in London, and as Mr. Turner’s House in Front-Street, or Mr. Nichols’s in Chesnut-Street, are built; which I conceive would tend considerably to their Preservation.
Let others communicate their Thoughts as freely as I have done mine, and perhaps something useful may be drawn from the Whole. I am yours, &c.
A. A.
